
	
		I
		111th CONGRESS
		1st Session
		H. R. 3003
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2009
			Mrs. Capps (for
			 herself, Mr. Rogers of Michigan,
			 Mrs. Davis of California,
			 Mrs. Capito,
			 Mrs. Napolitano,
			 Mr. Berman,
			 Mr. Hare, and
			 Ms. Schakowsky) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to establish the
		  School-Based Health Clinic program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 School-Based Health Clinic
			 Establishment Act of 2009.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 makes the following findings:
				(1)More than
			 8,000,000 children in the United States have no form of health insurance and
			 are therefore unable to access preventive health care which may lead to
			 untreated conditions, unnecessary diseases, and death.
				(2)The American
			 Medical Association rates adolescents aged 13–18 as the group of Americans with
			 the poorest health indicators.
				(3)More than 70
			 percent of the children who need psychiatric treatment do not receive
			 services.
				(4)Children who are
			 in poor health or are victims of child abuse, poverty, malnutrition, alcohol,
			 and drug abuse are at risk for academic and social failure.
				(5)Without health and
			 social intervention, at-risk children are often unable to improve academic
			 performance.
				(6)School-based
			 health clinics are effective in bringing preventive and primary care to
			 children and adolescents.
				(7)School-based
			 health clinics are effective in decreasing academic failure resulting from poor
			 health.
				(b)PurposeThe
			 purpose of this Act is to fund the development and operation of school-based
			 health clinics to—
				(1)provide
			 comprehensive and accessible primary health care services to medically
			 underserved children, youth, and families;
				(2)improve the
			 physical health, emotional well-being, and academic performance of medically
			 underserved children, youth, and families; and
				(3)work in
			 collaboration with the school to integrate health into the overall school
			 environment.
				3.School-based
			 health clinicsPart Q of title
			 III of the Public Health Service Act (42 U.S.C. 280h et seq.) is amended by
			 adding at the end the following:
			
				399Z–1.School-based
				health clinics
					(a)Definitions;
				Establishment of CriteriaIn this section:
						(1)CommunityThe
				term community includes parents, patients, local leaders, and
				community based organizations.
						(2)Comprehensive
				primary health servicesThe term comprehensive primary
				health services means the core services offered by school-based health
				clinics, which shall include the following:
							(A)PhysicalComprehensive
				health assessments, diagnosis, and treatment of minor, acute, and chronic
				medical conditions and referrals to, and follow-up for, specialty care.
							(B)Mental
				healthMental health assessments, crisis intervention,
				counseling, treatment, and referral to a continuum of services including
				emergency psychiatric care, community support programs, inpatient care, and
				outpatient programs.
							(C)Optional
				servicesAdditional services, which may include oral health,
				social, and age-appropriate health education services, including nutritional
				counseling.
							(3)Medically
				underserved children and adolescents
							(A)In
				generalThe term medically underserved children and
				adolescents means a population of children and adolescents who are
				residents of an area designated by the Secretary as an area with a shortage of
				personal health services and health infrastructure for such children and
				adolescents.
							(B)CriteriaThe
				Secretary shall prescribe criteria for determining the specific shortages of
				personal health services for medically underserved children and adolescents
				under subparagraph (A) that shall—
								(i)take into account
				any comments received by the Secretary from the chief executive officer of a
				State and local officials in a State; and
								(ii)include factors
				indicative of the health status of such children and adolescents of an area,
				including the ability of the residents of such area to pay for health services,
				the accessibility of such services, the availability of health professionals to
				such children and adolescents, and other factors as determined appropriate by
				the Secretary.
								(4)School-based
				health clinicThe term school-based health clinic
				means a health clinic that—
							(A)is located in, or
				is adjacent to, a school facility of a local educational agency;
							(B)is organized
				through school, community, and health provider relationships;
							(C)is administered by
				a sponsoring facility; and
							(D)provides, at a
				minimum, comprehensive primary health services during school hours to children
				and adolescents by health professionals in accordance with State and local laws
				and regulations, established standards, and community practice.
							(5)Sponsoring
				facilityThe term sponsoring facility is—
							(A)a hospital;
							(B)a public health
				department;
							(C)a community health
				center;
							(D)a nonprofit health
				care agency;
							(E)a local
				educational agency; or
							(F)a program administered by the Indian Health
				Service or the Bureau of Indian Affairs or operated by an Indian tribe or a
				tribal organization under the Indian Self-Determination and Education
				Assistance Act, a Native Hawaiian entity, or an urban Indian program under
				title V of the Indian Health Care Improvement Act.
							(b)Authority To
				Award GrantsThe Secretary shall award grants for the costs of
				the operation of school-based health clinics (referred to in this section as
				SBHCs) that meet the requirements of this section.
					(c)ApplicationsTo
				be eligible to receive a grant under this section, an entity shall—
						(1)be an SBHC (as
				defined in subsection (a)(4)); and
						(2)submit to the
				Secretary an application at such time, in such manner, and containing—
							(A)evidence that the
				applicant meets all criteria necessary to be designated an SBHC;
							(B)evidence of local
				need for the services to be provided by the SBHC;
							(C)an assurance
				that—
								(i)SBHC services will
				be provided to those children and adolescents for whom parental or guardian
				consent has been obtained in accordance with Federal, State, and local laws
				governing health care service provision to children and adolescents;
								(ii)the SBHC has made
				and will continue to make every reasonable effort to establish and maintain
				collaborative relationships with other health care providers in the catchment
				area of the SBHC;
								(iii)the SBHC will
				provide on-site access during the academic day when school is in session and
				has an established network of support and access to services with backup health
				providers when the school or SBHC is closed;
								(iv)the SBHC will be
				integrated into the school environment and will coordinate health services with
				school personnel, such as administrators, teachers, nurses, counselors, and
				support personnel, as well as with other community providers co-located at the
				school;
								(v)the SBHC
				sponsoring facility assumes all responsibility for the SBHC administration,
				operations, and oversight; and
								(vi)the SBHC will
				comply with Federal, State, and local laws concerning patient privacy and
				student records, including the HIPAA and Section 444 of the General Education
				Provisions Act; and
								(D)such other
				information as the Secretary may require.
							(d)PreferencesIn
				reviewing applications, the Secretary may give preference to applicants who
				demonstrate an ability to serve the following:
						(1)Communities that
				have evidenced barriers to primary health care and mental health services for
				children and adolescents.
						(2)Communities with
				high percentages of children and adolescents who are uninsured, underinsured,
				or enrolled in public health insurance programs.
						(3)Populations of
				children and adolescents that have historically demonstrated difficulty in
				accessing health and mental health services.
						(e)Waiver of
				RequirementsThe Secretary may—
						(1)under appropriate
				circumstances, waive the application of all or part of the requirements of this
				section with respect to an SBHC for no more than 2 years; and
						(2)upon a showing of
				good cause, waive the requirement that the SBHC provide all required
				comprehensive primary health services for a designated period of time to be
				determined by the Secretary.
						(f)Use of
				Funds
						(1)FundsFunds
				awarded under a grant under this section may be used for—
							(A)acquiring and
				leasing equipment (including the costs of amortizing the principle of, and
				paying interest on, loans for such equipment),
							(B)providing training
				related to the provision of required comprehensive primary health services and
				additional health services,
							(C)the management and
				operation of health center programs, and
							(D)the payment of
				salaries for physicians, nurses, and other personnel of the SBHC.
							(2)ConstructionThe
				Secretary may award grants which may be used to pay the costs associated with
				expanding and modernizing existing buildings for use as an SBHC, including the
				purchase of trailers or manufactured building to install on the school
				property.
						(3)AmountThe
				amount of any grant made in any fiscal year to an SBHC shall be determined by
				the Secretary, taking into account—
							(A)the financial need
				of the SBHC;
							(B)State, local, or
				other operation funding provided to the SBHC; and
							(C)other factors as
				determined appropriate by the Secretary.
							(g)Matching
				Requirement
						(1)RequirementEach
				recipient of a grant under this section shall provide, from non-Federal
				sources, an amount equal to 20 percent of the amount of the grant (which may be
				provided in cash or in kind) to carry out the activities supported by the
				grant.
						(2)WaiverThe
				Secretary may waive all or part of the matching requirement described in
				paragraph (1) for any fiscal year for an SBHC if the Secretary determines that
				applying the matching requirement to the SBHC would result in serious hardship
				or an inability to carry out the purposes of this section.
						(h)Supplement, not
				supplantGrant funds provided under this section shall be used to
				supplement, not supplant, other Federal or State funds.
					(i)Technical
				AssistanceThe Secretary shall establish a program through which
				the Secretary shall provide (either through the Department of Health and Human
				Services or by grant or contract) technical and other assistance to SBHCs to
				assist such SBHCs to meet the requirements of subsection (c)(2)(C). Services
				provided through the program may include necessary technical and nonfinancial
				assistance, including fiscal and program management assistance, training in
				fiscal and program management, operational and administrative support, and the
				provision of information to the entities of the variety of resources available
				under this title and how those resources can be best used to meet the health
				needs of the communities served by the entities.
					(j)EvaluationThe
				Secretary shall develop and implement a plan for evaluating SBHCs and
				monitoring quality performances under the awards made under this
				section.
					(k)Authorization of
				AppropriationsFor purposes of carrying out this section, there
				are authorized to be appropriated $50,000,000 for fiscal year 2010 and such
				sums as may be necessary for each of the fiscal years 2011 through
				2014.
					.
		
